DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 17/103,889, now U.S. Patent No. 11,283,484, filed December 22, 2020, which is a Continuation of application 16/678,269, now U.S. Patent No. 10,911,101, filed November 8, 2019, which is a Continuation of application 16/442,603, now U.S. Patent No. 10,516,447, filed June 17, 2019.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,516,447, hereinafter ‘447. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19, and 21 recite the same computer-implemented method and non-transitory computer-readable storage medium, and computing apparatus as is set forth in ‘447. The only difference between the present claimed invention and ‘447 is the utilization of different terminologies and/or rephrasing of the terminologies. The Examiner believes that the scope of claims 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19, and 21 of the present application and claims 1-19 of ‘447 is almost identical. It is pointed out that the limitations set forth in claims 3, 6, 10, 13, 17, and 20 are not recited in ‘447, therefore if 3, 6, 10, 13, 17, and 20 were rewritten in independent form, including all of the limitations of the base claim and any intervening claims the double patenting rejection would no longer apply.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al (2021/0216988), hereinafter Binder.
	With respect to claims 2, 9, and 16, Binder illustrates in figure 4A (paragraph 0066), a reader (POS) which includes visual feedback on a display screen, instructing the user to reposition the NFC card in order to successfully achieve contactless communication. Paragraph 0067 discloses using the reader’s NFC antennae 150, based on signal strength, to identify location of the NFC device and instruct the user to move the NFC card based on the received signal. The reader will display the instructions (paragraph 0068), for example, “move NFC object down by 8 centimeters and right by 4 cm”).
	With respect to claims 3, 10, and 17, Binder discloses in paragraph 0004, the directions will assist the user with the location to tap the NFC device.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, reference cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 2, 2022